DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 
Response to Amendment
3.	The Applicant's submission filed on 6/8/2022 has been entered and considered.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
4.	 Claims 1-9 and 20-29 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2021/0347135 A1) to van Lengerich et al.  (hereinafter Lengerich).
The above noted rejection is hereby withdrawn.

5.	Claims 20-29 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2017/0190139 A1) to Haghdoost et al.  (hereinafter Haghdoost).
The above noted rejection is hereby withdrawn.

NEW Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8.	Claims 1-3, 6-9 and 20-29 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2019/0134664 A1) to Rao  (hereinafter Rao).
Rao is directed toward producing superhydrophobic coatings on substrates.  Rao discloses at paragraph [0006] that a surface is coated with a discontinuous hydrophobic materials.   Rao discloses at paragraph [0013] that the surface contains nano and micro scale structures.  Rao discloses at paragraph [0015] that a rough surface can be created by deposition of particles of other structures on a surface.  Rao discloses at paragraph [0022] that the structures can be nanostructures of zinc oxide deposited.  Rao discloses at paragraph [0023] that the surface coated with zinc oxide forms voids with valleys and peaks and tips, which would read upon islands of oxides.  Rao discloses at paragraph [0024] that a coating of hydrophobic material that can be a polymer is coated.  Rao discloses at paragraph [0025] that the polymers can be fluorinated polymers or fluoropolymers.  Rao discloses at paragraph [0034] that a fluoroalkylsilane can coat having a water contact angle larger than 150 degrees.  Rao discloses each and every element as arranged in claims 1-3, 6-9 and 20-29.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-9 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0134664 A1) to Rao  (hereinafter Rao).
Rao is directed toward producing superhydrophobic coatings on substrates.  Rao discloses at paragraph [0006] that a surface is coated with a discontinuous hydrophobic materials.   Rao discloses at paragraph [0013] that the surface contains nano and micro scale structures.  Rao discloses at paragraph [0015] that a rough surface can be created by deposition of particles of other structures on a surface.  Rao discloses at paragraph [0022] that the structures can be nanostructures of zinc oxide deposited.  Rao discloses at paragraph [0023] that the surface coated with zinc oxide forms voids with valleys and peaks and tips, which would read upon islands of oxides.  Rao discloses at paragraph [0024] that a coating of hydrophobic material that can be a polymer is coated.  Rao discloses at paragraph [0025] that the polymers can be fluorinated polymers or fluoropolymers.  Rao discloses at Fig 5F structures from 100 nm to 100 micrometers.  Rao discloses at paragraph [0034] that a fluoroalkylsilane can coat having a water contact angle larger than 150 degrees.  
Rao discloses each and every element as arranged in claims 1-9 and 20-29.

   12.	Claims 1-9 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0134664 A1) to Rao  (hereinafter Rao) in view of the teachings of (US 2017/0190139 A1) to Haghdoost et al.  (hereinafter Haghdoost).
Rao is directed toward producing superhydrophobic coatings on substrates.  Rao discloses at paragraph [0006] that a surface is coated with a discontinuous hydrophobic materials.   Rao discloses at paragraph [0013] that the surface contains nano and micro scale structures.  Rao discloses at paragraph [0015] that a rough surface can be created by deposition of particles of other structures on a surface.  Rao discloses at paragraph [0022] that the structures can be nanostructures of zinc oxide deposited.  Rao discloses at paragraph [0023] that the surface coated with zinc oxide forms voids with valleys and peaks and tips, which would read upon islands of oxides.  Rao discloses at paragraph [0024] that a coating of hydrophobic material that can be a polymer is coated.  Rao discloses at paragraph [0025] that the polymers can be fluorinated polymers or fluoropolymers.  Rao discloses at Fig 5F structures from 100 nm to 100 micrometers.  Rao discloses at paragraph [0034] that a fluoroalkylsilane can coat having a water contact angle larger than 150 degrees.  
	Haghdoost is directed toward substrates coated by nanosized oxide features.  Rao and Haghdoost are both directed toward substrates coated by nanosized oxide features and therefore are analogous art.  Haghdoost teaches at paragraph [0006] that a substrate comprises a plurality of surface features that include metal oxides.  Haghdoost teaches at paragraph [0006] that the surface may also contain a fluorinated organofunctional silanes.  Haghdoost teaches at paragraph [0055] that the coated substrate may either be a metal or ceramic material.  Haghdoost teaches at paragraph [0006] that the coated features may be uniform and thus considered in a pattern.  Haghdoost teaches at paragraph [0066] that the structures may be covalently bonded.  Haghdoost teaches at paragraph [0005] that the surface structure of oxides is in the nano-size range.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Rao in view of the teachings of Haghdoost to substitute a glass substrate with a functionally equivalent metal or ceramic substrate that teaches each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-9 and 20-29.

12.	Claims 1-9 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0134664 A1) to Rao  (hereinafter Rao) in view of the teachings of (US 2014/0342098 A1) to Curran et al.  (hereinafter Curran).
Rao is directed toward producing superhydrophobic coatings on substrates.  Rao discloses at paragraph [0006] that a surface is coated with a discontinuous hydrophobic materials.   Rao discloses at paragraph [0013] that the surface contains nano and micro scale structures.  Rao discloses at paragraph [0015] that a rough surface can be created by deposition of particles of other structures on a surface.  Rao discloses at paragraph [0022] that the structures can be nanostructures of zinc oxide deposited.  Rao discloses at paragraph [0023] that the surface coated with zinc oxide forms voids with valleys and peaks and tips, which would read upon islands of oxides.  Rao discloses at paragraph [0024] that a coating of hydrophobic material that can be a polymer is coated.  Rao discloses at paragraph [0025] that the polymers can be fluorinated polymers or fluoropolymers.  Rao discloses at Fig 5F structures from 100 nm to 100 micrometers.  Rao discloses at paragraph [0034] that a fluoroalkylsilane can coat having a water contact angle larger than 150 degrees.  
Curran is directed toward substrates coated by nanosized oxide features.  Rao and Curran are both directed toward substrates coated by nanosized oxide features and therefore are analogous art.  Curran teaches at paragraph [0008] that a substrate comprises a plurality of surface features that include metal oxides that are nanoscale sized.  Curran teaches at paragraph [0010] that the surface may also contain a fluorinated organofunctional silanes.  Curran teaches at paragraph [0055] that the coated substrate may either be a glass or functionally equivalent metal or ceramic material.  Curran teaches at paragraph [0005] that the surface structure of oxides is in the nano-size range.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Rao in view of the teachings of Curran to substitute a glass substrate with a functionally equivalent metal or ceramic substrate that teaches each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-9 and 20-29.

Response to Arguments
13.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference and/or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766